Case: 17-10469    Date Filed: 01/10/2018   Page: 1 of 4


                                                           [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 17-10469
                           Non-Argument Calendar
                         ________________________

                          Agency No. A097-192-099



FNU MULYADI,

                                                                         Petitioner,

                                     versus

U.S. ATTORNEY GENERAL,

                                                                       Respondent.

                         ________________________

                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
                          ________________________

                              (January 10, 2018)

Before MARCUS, WILSON and JORDAN, Circuit Judges.

PER CURIAM:

      Fnu Mulyadi, a native and citizen of Indonesia who was ordered removed

from the United States in 2009, petitions for review of the Board of Immigration
              Case: 17-10469    Date Filed: 01/10/2018   Page: 2 of 4


Appeal’s (“BIA”) denial of his third motion to reopen removal proceedings.

Mulyadi, who acknowledges that his motion to reopen was both number and time-

barred, argues that the BIA should have granted his motion pursuant to an

exception to those bars because conditions for Christians of Chinese ethnicity in

Indonesia have materially changed since he was ordered removed in 2009.

Specifically, Mulyadi contends that radical Islam is on the rise in Indonesia, and,

as a result, Christians of Chinese ethnicity in Indonesia face violence and other

forms of abuse. After thorough review, we deny the petition.

      We review the denial of a motion to reopen an immigration petition for

abuse of discretion. Jiang v. U.S. Att’y Gen., 568 F.3d 1252, 1256 (11th Cir.

2009).   “Our review is limited to determining whether the BIA exercised its

discretion in an arbitrary or capricious manner.” Id. The moving party bears a

heavy burden, Ali v. U.S. Att’y Gen., 443 F.3d 804, 813 (11th Cir. 2006) (per

curiam), since motions to reopen are disfavored, especially in removal

proceedings. INS v. Doherty, 502 U.S. 314, 323 (1992); Jiang, 568 F.3d at 1256.

      A party may only file one motion to reopen removal proceedings. 8 U.S.C.

§ 1229a(c)(7)(A); 8 C.F.R. § 1003.2(c)(2). That motion “shall state the new facts

that will be proven at a hearing to be held if the motion is granted, and shall be

supported by affidavits or other evidentiary material.” 8 U.S.C. § 1229a(c)(7)(B).

A “motion to reopen shall be filed within 90 days of the date of entry of a final


                                        2
               Case: 17-10469     Date Filed: 01/10/2018    Page: 3 of 4


administrative order of removal,” subject to certain exceptions.           8 U.S.C. §

1229a(c)(7)(C)(i). However, the time and number limitations do not apply if the

motion to reopen is “based on changed circumstances arising in the country of

nationality or the country to which removal has been ordered, if such evidence is

material and was not available and would not have been discovered or presented at

the previous proceeding.” 8 U.S.C. § 1229a(c)(7)(C)(ii). We’ve held that, at a

minimum, the BIA may deny a motion to reopen on the following three grounds:

(1) failure to establish a prima facie case; (2) failure to introduce evidence that was

material and previously unavailable; or (3) a determination that an alien is not

entitled to a favorable exercise of discretion despite statutory eligibility for relief.

Al Najjar v. Ashcroft, 257 F.3d 1262, 1302 (11th Cir. 2001).

      Here, Mulyadi cannot demonstrate that the BIA acted arbitrarily or

capriciously when it denied his untimely, number-barred, third motion to reopen,

because Mulyadi has failed to show that country conditions with respect to

Christians of Chinese ethnicity residing in Indonesia have materially changed since

his 2009 order of removal. 8 U.S.C. § 1229a(c)(7)(C)(ii). As the record reveals,

the BIA considered the new information submitted by Mulyadi, compared it with

that which Mulyadi had submitted during his 2009 removal proceedings and in his

prior two motions to reopen, and came to a reasonable conclusion that the relevant

country conditions had not materially changed since he was ordered removed in


                                           3
              Case: 17-10469    Date Filed: 01/10/2018   Page: 4 of 4


2009. For example, while Mulyadi submitted reports regarding one attempted and

one completed terrorist attack in Jakarta, Indonesia in 2016, the information he

submitted in previous proceedings showed that very similar attacks had previously

occurred. Moreover, as the BIA noted, none of those reports indicated that those

terrorist attacks were directed at Christians of Chinese ethnicity. Additionally,

although Mulyadi submitted evidence regarding the recent imposition of Sharia

law to non-Muslims in Indonesia’s Aceh province, the BIA appropriately declined

to consider those circumstances as being material. Indeed, Mulyadi was not from

that province, nor did he show that he would be required to relocate there upon his

return to Indonesia.

      In short, the evidence Mulyadi submitted along with his third motion to

reopen showed that circumstances for Christians of Chinese ethnicity residing in

Indonesia have not materially changed since he was ordered removed from the

United States in 2009. Therefore, the BIA did not abuse its discretion in denying

his untimely, number-barred, third motion to reopen. 8 U.S.C. § 1229a(c)(7)(C)(ii);

Al Najjar, 257 F.3d at 1302.

      PETITION DENIED.




                                        4